DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
After-final amendment filed 8 June 2022 is acknowledged.  Claims 1, 11, and 19 have been amended.  Claims 1-3, 5-11, 14-20, and 22-24 are pending.

Response to Arguments
Applicant’s amendments to claims 1, 11, and 19 are sufficient to overcome the 35 U.S.C. 112(b) rejections of claims 1-3, 5-11, 14-20, and 22-24 made in the final rejection filed 14 April 2022.  The 35 U.S.C. 112(b) rejections of claims 1-3, 5-11, 14-20, and 22-24 have been withdrawn.

Allowable Subject Matter
Claims 1-3, 5-11, 14-20, and 22-24 are allowed for the reasons set forth in the final rejection filed 14 April 2022.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271. The examiner can normally be reached Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.M.R./Examiner, Art Unit 2893                                                                                                                                                                                                        



/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826